EXHIBIT 10.3

LIQUIDITY SERVICES, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of November
11, 2005 with an effective date of November 11, 2005, as amended January 9,
2007, (the “Effective Date”), by and between Liquidity Services, Inc., a
Delaware corporation (“LSI” or the “Company”), and James E. Williams (the
“Executive”).

1.             Employment Agreement.  On the terms and conditions set forth in
this Agreement, the Company agrees to employ the Executive and the Executive
agrees to be employed by the Company for the Employment Period set forth in
Section 2 hereof and in the position and with the duties set forth in Section 3
hereof.  Terms used herein with initial capitalization are defined in Section
10.12 below.

2.             Term.  The term of employment under this Agreement shall be the
period set forth in Schedule 1 attached hereto commencing on the Effective Date
(the “Employment Period”).

3.             Position and Duties.  The Executive shall serve in the position
and with the duties and title set forth in Schedule 1 attached hereto during the
Employment Period.  In such capacity, the Executive shall have the normal
duties, responsibilities, and authority of such position, subject to the power
of the Executive’s “Reporting Officer” as designated in Schedule 1, the
Company’s Chairman of the Board of Directors (the “Board”) or the Board to
reasonably expand or limit such duties, responsibilities and authority. The
Executive shall report to the Reporting Officer designated in Schedule 1.  The
Executive shall devote the Executive’s best efforts and full business time and
attention to the business and affairs of the Company; provided, however, that
Executive may, to the extent such participation or service does not materially
interfere with the performance of the obligations described in this Agreement,
(i) participate in charitable, civic, political, social, trade, or other
non-profit organizations and (ii) with the consent of the Board such consent not
to be unreasonably withheld, serve as a non-management director of business
corporations (or in a like capacity in other for-profit organizations).

4.             Place of Performance.  In connection with the Executive’s
employment by the Company, the Executive shall be based at the principal
executive offices of the Company, except as otherwise agreed by the Executive
and the Company and except for reasonable travel on Company business.

5.             Compensation.

5.1.          Base Salary.  During the Employment Period, the Company shall pay
to the Executive an annual base salary (the “Base Salary”), which initially
shall be at the rate per year as set forth in Schedule 1.  The Base Salary shall
be payable semi-monthly or in such other installments as shall be consistent
with the Company’s payroll procedures. The Base Salary may be increased at any
time or from time to time, but it may not be decreased without the consent of
the Executive.

5.2           Bonus.  The Executive shall be eligible for a performance bonus as
set forth in Schedule 1.


--------------------------------------------------------------------------------


5.3           Benefits.  During the Employment Period, the Executive will be
entitled to receive such other benefits approved by the Reporting Officer and
made available to similarly situated senior executives of the Company, including
health insurance, disability insurance, and 401-K benefits.  At all times the
Company agrees to maintain Director’s and Officer’s Liability coverage for the
Executive. Nothing contained in this Agreement shall prevent the Company from
changing insurance carriers.

5.4           Employee Leave.  The Executive shall be entitled to all public
holidays observed by the Company, a total of 26 days of paid time off in
accordance with the applicable policies of the Company, which shall be taken at
a reasonable time or times per year.

6.             Expenses.  The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder, including the
costs of entertainment, travel, and similar business expenses incurred in the
performance of his duties.  Company shall reimburse the Executive for all such
expenses promptly upon periodic presentation by the Executive of an itemized
account of such expenses and appropriate receipts.

7.             Termination of Employment.

7.1.          Termination.  The Executive’s employment by the Company during the
Employment Period will continue until Executive’s death, Disability, resignation
or until Executive’s termination by the Board at any time.

7.2.          Notice of Termination.  Any termination of the Executive’s
employment by the Company or the Executive (other than because of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 10.1 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.  Termination of the Executive’s employment shall take
effect on the Date of Termination.

8.             Compensation Upon Termination.

8.1.          Death.  If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, the Company shall pay to
the Executive’s estate, or as may be directed by the legal representatives of
such estate, the Executive’s full Base Salary through the next full calendar
month following the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.3 and expenses pursuant to Section 6.
The payments contemplated by this Section 8.1 shall be paid at the time they are
due, and the Company shall have no further obligations to the Executive or his
or her estate under this Agreement.

8.2.          Disability.  If the Company terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability, the Company
shall pay the Executive the Executive’s full Base Salary through the third full
calendar month following the Date of Termination and all other unpaid amounts,
if any, to which the Executive is entitled as of the Date of Termination in
connection with any fringe benefits pursuant to Section 5.3 and expenses
pursuant to Section 6. The payments contemplated by this Section 8.2 shall be
paid at the time they are due, and the Company shall have no further obligations
to the Executive under this Agreement; provided, however, that the Base Salary
shall be reduced by the amount of any disability benefit payments made to the
Executive during a period of Disability from any insurance or other policies
provided by the Company.

2


--------------------------------------------------------------------------------


8.3.          By the Company with Cause or by the Executive without Good Reason.
 If the Company terminates the Executive’s employment during the Employment
Period for Cause or if the Executive voluntarily terminates the Executive’s
employment during the Employment Period other than for Good Reason, the Company
shall pay the Executive the Executive’s full Base Salary through the Date of
Termination and all other unpaid amounts, if any, to which Executive is entitled
as of the Date of Termination in connection with any fringe benefits pursuant to
Section 5.3 and expenses pursuant to Section 6.  The payments contemplated by
this Section 8.3 shall be paid at the time such payments are due, and the
Company shall have no further obligations to the Executive under this Agreement.

8.4.          By the Company without Cause or by the Executive for Good Reason. 
If the Company terminates the Executive’s employment during the Employment
Period other than for Cause, Death, or Disability or the Executive terminates
his employment during the Employment Period for Good Reason, the Company shall
pay the Executive: (A) the Executive’s full Base Salary through the Date of
Termination and all other unpaid amounts, if any, to which the Executive is
entitled as of the Date of Termination in connection with any fringe benefits
pursuant to Section 5.2 and expenses pursuant to Section 6; and (B)  a lump-sum
severance package equal to (i) six  months of the Executive’s Base Salary and
(ii) an amount equal to six months of the average annual bonus earned by the
Executive during the previous two fiscal years (collectively the “Severance
Payment”). The Severance Payment shall be payable to the Executive within 30
days of the Notice of Termination.

9.             Other Agreements.   As a pre-condition to the effectiveness of
this Agreement, Executive agrees to execute the Employee Agreement attached
hereto as Exhibit A (the “Employee Agreement”), the terms and conditions of
which are specifically incorporated herein by reference.

10.           Miscellaneous.

10.1.        Notices.  All notices, demands, requests or other communications
required or permitted to be given or made hereunder shall be in writing and
shall be delivered, telecopied or mailed by first class registered or certified
mail, postage prepaid, addressed as follows:

10.1.1.     If to the Company:

 

Liquidity Services, Inc.

2131 K Street NW, 4th Floor

Washington DC 20037

ATTN:  William P. Angrick, III, Chairman and CEO

Fax:       (202) 467-4030

Phone:  (202) 558-6205

 

10.1.2.     If to the Executive:

 

at the address set forth in Schedule 1.

 

or to such other address as may be designated by either party in a notice to the
other.  Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back, the confirmation (if telecopy)
or the affidavit of messenger being deemed conclusive evidence of such delivery)
or at such time as delivery is refused by the addressee upon presentation.

3


--------------------------------------------------------------------------------


10.2.        Representations.  Executive agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement. 
Executive represents that performance of all the terms of this Agreement and the
Employee Agreement will not breach any non-compete or similar agreement. 
Executive has not entered into, and Executive agrees not to enter into, any oral
or written agreement in conflict herewith.

10.3.        Severability.  The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

10.4.        Survival.  It is the express intention and agreement of the parties
hereto that the provisions of Section 8 hereof shall survive the termination of
employment of the Executive.  In addition, all obligations of the Company to
make payments hereunder shall survive any termination of this Agreement on the
terms and conditions set forth herein.

10.5.        Assignment.  The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive’s death, the personal representative or legatees or distributees
of the Executive’s estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable to any
Affiliate of the Company or in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets of the Company or
similar reorganization of a successor corporation.

10.6.        Binding Effect.  Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

10.7.        Amendment; Waiver.  This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto;
provided, that the parties may amend Schedule 1 hereto by executing and
delivering a revised version of Schedule 1 and attaching such revised version to
this Agreement.  Neither the waiver by either of the parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
of either of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.

10.8.        Headings.  Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

10.9.        Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the District of Columbia not
including the choice of law rules thereof.

10.10.      Entire Agreement. This Agreement, including Schedule 1 hereto and
the Employee Agreement, constitute the entire agreement between the parties
respecting the employment of Executive, there being no representations,
warranties or commitments except as set forth herein.

4


--------------------------------------------------------------------------------


10.11       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

10.12.      Definitions.

“Affiliate” means as to a specified Person any other person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.

“Agreement” means this Executive Employment Agreement.

“Base Salary” is defined in Section 5.1 above.

“Beneficial Owner” means a beneficial owner within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude (specifically excluding felonies or crimes under any applicable state
or federal vehicle code) or the commission of any other act or omission
involving dishonesty or fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, or (ii) recurring
violations of material Company rules, regulations policies or any material
provisions of this Agreement (which are not inconsistent with or in violation of
any of the provisions of this Agreement) after written notice to Executive from
the Company specifically enumerating all of the facts and circumstances
constituting the violation, the conduct or action which can be taken by
Executive to cure the violation, and a reasonable opportunity for Executive to
take corrective action, or (iii)  gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries.

“Company” means Liquidity Services, Inc. and its successors and assigns.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability, 30
days after Notice of Termination; (iii) if the Executive’s employment is
terminated by the Company for Cause or by the Executive for Good Reason, the
date specified in the Notice of Termination; or (iv) if the Executive’s
employment is terminated during the Employment Period other than pursuant to
Section 7.1, the date on which Notice of Termination is given.

“Disability” means the Executive’s inability to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, as determined by a competent medical doctor appointed by the
Reporting Officer after a complete and thorough medical examination and
evaluation, which inability shall continue for more than three consecutive
months or for such shorter periods that when aggregated exceed six (6) months in
any twelve (12) month period.

“Effective Date” means the date as of which this Agreement is executed as set
out above.

“Employee Agreement” is defined in Section 9 above.

“Employment Period” is defined in Section 2 above.

5


--------------------------------------------------------------------------------


“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement (including the provisions of
Schedule 1) or the Employee Agreement, and the continued failure of the Company
to cure such default within 30 days after written demand for performance has
been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material terms or provisions; or (ii) a material reduction in the scope of the
Executive’s responsibilities and duties without the written consent of
Executive; or (iii) any change to the job title given to Executive without his
written consent; (iv) any reduction in Base Salary or any other benefits
provided to Executive hereunder; or (v) any constructive termination of
Executive; (vi) any request, instruction, directive or order, whether direct or
indirect, to Executive by the Board, the Company or any executive officer of the
Company to perform any act which is unlawful; or (vii) a requirement by the
Company for the Executive to relocate outside of the Washington DC metropolitan
region to retain his position without the written consent of the Executive.

“Notice of Termination” is defined in Section 7.2 above.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Severance Payments” is defined in Section 8.4 above.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

William P. Angrick, III

 

 

 

 

Chairman and CEO

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James E. Williams

 

6


--------------------------------------------------------------------------------


 

SCHEDULE 1

CERTAIN TERMS OF EMPLOYMENT

All capitalized but undefined terms in this Schedule shall have the meaning
ascribed to them in the Agreement.

Name:  James E. Williams

Position/Title:  Vice President, General Counsel and Secretary

Duties:  You will be responsible for supervising and managing LSI’s legal,
regulatory and compliance activities. As a member of the Company’s senior
management team you will work closely with LSI’s President/COO, Chief Financial
Officer and business unit heads regarding key decisions involving operating
policy and corporate development. Specific responsibilities are summarized
below.

A.                                   Supervise and manage all legal affairs for
the LSI organization, including but not limited to regulatory compliance,
commercial contracts, securities filings, insurance matters, human resources
matters and disputes with third parties, to protect the Company’s interests;

B.                                     Supervise and manage the Company’s
relationship with its outside counsel Hogan & Hartson, LLP and/or any other
outside counsel retained by the Company to ensure quality control and
efficiencies;

C.                                     Interface with the Company’s Board and
special committees as necessary to provide advice regarding legal and regulatory
affairs, including but not limited to public company legal compliance and
disclosure matters;

D.                                    Serve in the role of Corporate Secretary
and maintain all appropriate documentation in the corporate record book;

E.                                      Support the Company’s capital raising
activities and communications with interested parties, such as shareholders,
investors and analysts, to comply with all relevant regulatory requirements;

F.                                      Support and review all regulatory
filings and disclosures associated with public company status;

G.                                     Manage and approve all insurance plans to
mitigate company risk, including Directors and Officers liability, property and
casualty policies;

H.                                    Serve as chief compliance officer with
respect to employer-employee matters, investor relations, and proper
documentation of all corporate contracts and business relationships;

I.                                         Promote effective intellectual
property documentation and systems to protect and enhance the intellectual
property assets of the Company;

J.                                        Support the Company’s development of
business monitors, controls and documentation as appropriate to ensure the
Company becomes compliant, and maintains compliance, with Sarbanes Oxley
requirements;

 


--------------------------------------------------------------------------------


 

K.                                    Support the evaluation, due diligence,
documentation and closing process for Company acquisitions, joint ventures and
overall corporate development;

L.                                      Maintain financial discipline across LSI
through cost analysis, expense controls and risk management techniques related
to legal and regulatory affairs.

Employment Term:  Three Years from the Effective Date

Reporting Officer:  Chairman and CEO

Base Salary:  $175,000 per annum

Bonus:  Executive shall be eligible for an annual incentive bonus one year from
the Effective Date up to 33% of his Base Salary based upon the achievement of
certain deliverables or goals as agreed to by the Executive and the Reporting
Officer.  These deliverables or goals will be agreed upon and approved by the
Board’s Compensation Committee within 30 days of the Effective Date and prior to
the start of each annual period.  The Board’s Compensation Committee reserves
the right to award a discretionary bonus based on the Executive’s performance
and contributions.

Equity Based Compensation: Executive will receive options to purchase 55,000
shares of the Company’s common stock (the “Common Stock”) at a purchase price
(the “Purchase Price”) per common share of $7.00 (the “Options”).  The Options
will be granted at the Company’s next regularly scheduled Board meeting of
December 2, 2005 pursuant to a stock option agreement based on the Company’s
standard form for its executives and subject to the Company’s Stock Option and
Incentive Plan.  The Options will vest as follows: 25% after the first
anniversary of your employment and, thereafter, monthly vesting for the
following 36 months. These Options will fully vest in the event the Executive is
terminated without Cause (as defined under this Agreement) following a change in
control of the Company.

Notice Address:

Current:

James E. Williams

2232 North Kentucky Street

Arlington, VA 22205

 

COMPANY:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

William P. Angrick, III

Chairman and CEO

 

James E. Williams

 

2


--------------------------------------------------------------------------------